 



EXHIBIT 10.2

[*Confidential treatment has been requested as to certain portions of this
document. Each such portion, which has been omitted herein and replaced with an
asterisk [*], has been filed separately with the Securities and Exchange
Commission.]

SUPPLY AGREEMENT

This Supply Agreement is made effective as of this 1st day of February, 2002 and
between Pharmacia & Upjohn Company, a corporation organized under the laws of
the State of Delaware and having a place of business at 100 Route 206 North,
Peapack, New Jersey 07977 (“Pharmacia”) and Nastech Pharmaceutical Company,
Inc., a corporation organized under the laws of the State of Delaware and having
a place of business at 45Adams Avenue, Hauppauge, New York 11788 (“Nastech”)
(each individually a “Party” and collectively the “Parties”).

WITNESSETH:

WHEREAS, Pharmacia is engaged and has experience in the Development and
Commercialization of pharmaceutical products and wishes to Develop and
Commercialize Product (as hereinafter defined) pursuant to the License
Agreement; and

WHEREAS, Pharmacia wishes to purchase Product from Nastech; and

WHEREAS, Nastech has the technical and scientific experience and expertise
necessary to perform manufacturing, packaging, analytical testing and/or quality
assurance services for the manufacturing and packaging of such Product, and
handle materials associated with manufacture of such Product in a safe and
environmentally sound manner; and

WHEREAS, Pharmacia desires Nastech to perform such services as set forth herein
and manufacture such Product for Pharmacia, and Nastech desires to perform such
services and manufacture such Product for sale to Pharmacia, all on the terms
and conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein, the parties agree as follows:

1.     Definitions

Capitalized terms used in this Agreement but not defined below will have the
meanings for such capitalized terms set forth in the License Agreement. The
following terms, whether used in the singular or plural, shall have the meanings
assigned to them below for purposes of this Agreement:

“Act” shall mean the United States Federal Food, Drug and Cosmetics Act, as
amended.

“Affiliate” shall mean any corporation, company, partnership, joint venture
and/or firm which controls, is controlled by, or is under common control with a
specified person or entity. For purposes of this definition, “control” shall be
presumed to exist if one of the following conditions is

 



--------------------------------------------------------------------------------



 



met: (a) in the case of corporate entities, direct or indirect ownership of at
least fifty percent (50%) of the stock or shares having the right to vote for
the election of directors, and (b) in the case of non-corporate entities, direct
or indirect ownership of at least fifty percent (50%) of the equity interest
with the power to direct the management and policies of such non-corporate
entities.

“Agreement” shall mean this Supply Agreement and any Schedules appended hereto,
as may be amended in writing from time to time.

“API” shall mean the active pharmaceutical ingredient contained in the Product.

“cGMP” shall mean all laws, guidelines and regulations applicable to the
Manufacture of Product including the current Good Manufacturing Practice
regulations as promulgated under the Act at 21 CFR (chapters 210, 211, 600 and
610), as the same may be amended or re-enacted from time to time.

“COA” shall mean Certificate of Analysis to be delivered by Nastech with each
lot of Product.

“Delivery” shall have the meaning set forth in Section 5.1 hereof.

“Effective Date” shall mean the Effective Date of the License Agreement.

“Facility” shall mean Nastech’s facility in Hauppauge, New York, or such other
facility as may be agreed to in writing by the Parties, used in the Manufacture
of the Product.

“FAMC” shall mean the fully allocated manufacturing cost to Manufacture Product
determined in accordance with Schedule 1 hereto.

“FDA” shall mean the United States Food and Drug Administration or any successor
entity thereof.

“Firm Order” shall mean a binding commitment in writing made by Pharmacia to
purchase Product in accordance with Article 6.

“License Agreement” shall mean the Collaboration and License Agreement, dated as
of the date hereof, by and between the Parties.

“Manufacture” shall mean all operations of Nastech in the formulation, filling,
packaging, warehousing, quality control testing (including in-process,
in-process release and stability testing), and releasing of Product. For
avoidance of doubt, the term “Manufacture” shall not include labeling, shipping
and distribution of Product, which shall be the responsibilities of Pharmacia.

“Non-Process Related Impurities” shall mean any substance that would not be
present as a result of the process used to Manufacture Product in compliance
with cGMP.

“Placebo” shall mean the Product without its API or any other active
pharmaceutical ingredient to be used in clinical trials in connection with the
Development of the Product.

“Price” shall have the meaning set forth in Section 4.1 hereof.

“Product” shall mean the pharmaceutical product in its finished packaged form as
described in Schedule 2 attached hereto and Section 2.2 hereof with respect to
labeling, and as may be amended

Page 2



--------------------------------------------------------------------------------



 



by the Development Oversight Committee in accordance with the License Agreement.

“Quality Agreement” shall mean the quality agreement governing each Party’s
responsibilities in connection with the Manufacture, labeling and shipping of
the Product, as shall be entered into by and between the Parties promptly after
the Execution Date and as may be amended by the requirements of cGMP or by
mutual written agreement of the Parties.

“Quarter” shall mean the period of three consecutive calendar months ending
March 31, June 30, September 30 and December 31.

“Specifications” shall mean the specifications and quality assurance and other
testing for the Product which will be initially agreed to by the Parties and
attached hereto as Schedule 4, and made a part hereof, as determined in
accordance with the analytical methodology set forth therein. The Specifications
may be amended in writing from time to time by the Development Oversight
Committee in accordance with the License Agreement.

“Term” shall have the meaning set forth in Section 3.1 hereof.

“Unit” shall mean the unit of finished packaged form of the Product as
determined by the Development Oversight Committee in accordance with the License
Agreement.

2        Supply of Product and Placebo

2.1     During the Term, Nastech shall Manufacture and supply Product to
Pharmacia for purposes of the Development and Commercialization of the Product,
including samples of the Product for promotional purposes, and Pharmacia shall
purchase Product and samples from Nastech, subject to the terms and conditions
set forth herein and in the License Agreement. During the Term, Nastech shall
Manufacture and supply Placebo to Pharmacia for purposes of Development of the
Product, and Pharmacia shall purchase Placebo from Nastech, subject to the terms
and conditions set forth herein and in the License Agreement. The Parties
acknowledge that the capacity of the Facility to Manufacture Product and Placebo
is [*] Units in any calendar year. Accordingly, Nastech shall not be required to
Manufacture and supply an aggregate amount of Products and Placebo greater than:
(a) such capacity during any calendar year, or (b) [*] Units in any Quarter.

2.2     For the Products to be Commercialized, Nastech shall supply unlabelled
Products and Pharmacia shall be responsible for the labeling of such Products.
For the Products and Placebos to be used in the Development, Nastech shall be
responsible for the labeling of such Products and Placebos if Pharmacia so
requests in writing.

2.3     Nastech shall not subcontract any of the manufacturing, packaging,
testing, or release of Product unless prior written authorization is obtained
from Pharmacia, which authorization shall not unreasonably be delayed,
conditioned or withheld; provided, however, Nastech may purchase its

--------------------------------------------------------------------------------

[*] Certain portions of this page have been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment with respect to
such omitted portions has been requested.

Page 3



--------------------------------------------------------------------------------



 



requirements of API from a Third Party without the prior authorization of
Pharmacia. In the event the Commercialization Committee determines that
efficiencies may be gained by (i) changing any of the suppliers of API or any
other raw material used in the Manufacture of the Product or (ii) Pharmacia’s
purchasing all of Nastech’s requirements of API or other raw materials used in
the Manufacture of the Product and providing such API or raw materials to
Nastech free of charge, Nastech and Pharmacia shall comply with the
determination of the Commercial Committee as soon as practicable. In the event
the Commercialization Committee determines to have Pharmacia provide API or
other raw materials used in the Manufacture of Product to Nastech free of
charge, the Parties shall amend this Agreement to include usual and customary
provisions of a toll manufacturing agreement, including without limitation
Nastech’s responsibilities for loss of API or other raw materials in excess of
the standard yield to be agreed by the Parties.

3        Term and Termination

3.1     Unless terminated sooner pursuant to the terms hereof, the term of this
Agreement shall commence on the Effective Date and shall continue until the
fifth anniversary of the First Commercial Sale (“Term”). If Pharmacia requests
in writing that Nastech continue to Manufacture and supply Product (such written
notice to be delivered not less than twelve (12) months prior to the expiration
of the initial Term or any extended term of this Agreement), Nastech shall
provide to Pharmacia its proposed Price to Manufacture and supply Product within
thirty (30) days after Nastech’s receipt of such written notice. If the Parties
agree in writing on the Price, Nastech shall continue to Manufacture and supply
Product to Pharmacia, and Pharmacia shall continue to purchase Product from
Nastech at such Price, for a twelve (12) month period after the expiration of
the initial Term or any extended term of this Agreement subject to the terms and
conditions of this Agreement. If the Parties do not agree on Price, Nastech
shall have no further obligation to Manufacture and supply Product, in which
event Pharmacia will become solely responsible for the Manufacture (and to have
Manufactured) and supply of Collaboration Product.

3.2     This Agreement may be terminated at any time upon mutual written
agreement between the Parties.

3.3     This Agreement shall automatically terminate effective upon the
effective date of the termination of the License Agreement for any reason.

3.4     This Agreement may be terminated by either Party in the event of the
material breach or default by the other Party of the terms and conditions
hereof; provided however, the non-defaulting Party shall first give to the
defaulting Party written notice of the proposed termination of this Agreement,
specifying the grounds therefor. Upon receipt of such notice, the defaulting
Party shall have [*] to respond by curing such material breach or default. If
the defaulting Party fully cures such stated material breach or default within
the [*] period, this Agreement shall continue in full force and effect. If the
defaulting Party fails to fully cure such stated material breach or default
within the [*] period, the non-defaulting Party may terminate this Agreement
effective upon delivery of a written notice to the defaulting Party at any time
before the breach or default is cured. Notwithstanding the foregoing, Nastech
may not terminate this Agreement for Pharmacia’s failure to



--------------------------------------------------------------------------------

[*] Certain portions of this page have been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment with respect to
such omitted portions has been requested.

Page 4



--------------------------------------------------------------------------------



 



comply with the warranties set forth in Section 7.2 hereof, provided that this
restriction shall not affect any other rights or remedies which are available to
Nastech under this Agreement.

3.5     This Agreement may be terminated by a Party upon written notice to the
other in the event that (i) the other Party shall make an assignment for the
benefit of its creditors, file a petition in bankruptcy, petition or apply to
any tribunal for the appointment of custodian, receiver or any trustee for it or
a substantial part of its assets, or shall commence any proceeding under any
bankruptcy, reorganization, arrangement, readjustment of debt, dissolution or
liquidation law or statute of any jurisdiction, whether now or hereafter in
effect; or (ii) if there shall have been filed against the other Party any such
bona fide petition or application, or any such proceeding shall have been
commenced against it, in which an order for relief is entered or which remains
undismissed for a period of [*] ; or (iii) if the other Party by any act or
omission shall indicate its consent to, approval of or acquiescence in any such
petition, application or proceeding or order for relief or the appointment of a
custodian, receiver or trustee for it or any substantial part of its assets, or
shall suffer any such custodianship, receivership or trusteeship to continue
undischarged for a period of [*]; or (iv) anything analogous to any of the
foregoing occurs under any Law respecting the liquidation, relief or
rehabilitation of debtors in any applicable jurisdiction. Termination shall be
effective upon the date specified in such notice.

3.6     Termination of this Agreement pursuant to this Article 3 shall not
affect any other rights or remedies which may be available to the non-defaulting
Party. Termination of this Agreement for any reason shall not relieve the other
Party of any liability or from any obligations which accrued under this
Agreement prior to such termination. In addition, termination of this Agreement
shall not affect the terms and conditions of the License Agreement, except those
terms and conditions contained in Article 6 of the License Agreement relating to
Nastech’s Manufacture of the Product.

3.7     The following provisions shall survive termination of this Agreement:
Section 3.6, and Articles 7, 8, 9, 10 and 12.

4        Price and Payment

4.1     The price for Product Manufactured and supplied hereunder shall be
determined in accordance with Schedule 4.1 (the “Price”).

4.2     Pharmacia shall, within thirty (30) days after its receipt of invoice
from Nastech, pay the applicable Price for each delivery of Product; provided,
however, Nastech shall not deliver the invoice prior to the date of Delivery.
With each Delivery, Nastech shall provide Pharmacia with a complete and accurate
COA and any other process records required to be delivered to Pharmacia pursuant
to the Quality Agreement, and Pharmacia shall have the right to review and
approve such COA and other process records, and to inspect and accept (or to
reject based upon any failure by Nastech to meet any of the warranties specified
in Section 7.1).

4.3     Except as provided in Sections 7.4 and 7.5, if Pharmacia disagrees for
any reason with the amount of any invoice submitted by Nastech, Pharmacia shall
notify Nastech in writing of such



--------------------------------------------------------------------------------

[*] Certain portions of this page have been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment with respect to
such omitted portions has been requested.

Page 5



--------------------------------------------------------------------------------



 



disagreement within thirty (30) days after receipt of such invoice, and the
Parties shall promptly attempt in good faith to amicably resolve such
disagreement. If the Parties have not resolved their disagreement within thirty
(30) days, the disagreement shall be resolved in accordance with the provision
of Section 12.3 of this Agreement.

4.4     In the event Pharmacia rejects a Delivery of Product after payment of
such Product, Pharmacia shall have the right to setoff the applicable amount
against any amount due to Nastech when and if it is determined pursuant to
Section 7.4 or 7.5 that rejection of such Delivery is appropriate.

4.5     Pharmacia shall be responsible for any and all taxes due or payable on
any sums paid to Nastech under this Agreement other than taxes on Nastech’s net
income.

4.6     If Pharmacia fails to pay in full on or before the date the amount is
due any Price or other amount that Pharmacia is required to pay under this
Agreement, Pharmacia shall pay to Nastech (or its designee), on demand, interest
at a per annum rate equal to [*] to be assessed from the first day after payment
of the amount in question first became due, and thereafter calculated and
payable monthly on the last day of each month, not in advance.

5        Delivery, Title, Risk of Loss

5.1     The terms of delivery for the Product shall be F.C.A. (Incoterms 2000)
the Facility (the “Delivery”).

5.2     Title and risk of loss to the Product sold hereunder shall pass to
Pharmacia upon Delivery in accordance with Section 5.1.

5.3     Delivery of at least ninety percent (90%) and no more than one hundred
ten percent (110%) of the quantities of Products specified in a Firm Order on or
prior to the date specified in such Firm Order shall be deemed satisfactory
fulfillment of such Firm Order. Pharmacia shall have no obligation to accept
Delivery of that quantity of Products which is in excess of one hundred ten
percent (110%) of the quantities of Product specified in a Firm Order.

6        Forecasts and Firm Orders

6.1     Development Stage. During the Development of the Product, Pharmacia (i)
shall not be required to submit any forecasts of its required quantities of the
Product to be used in such Development and (ii) shall submit Firm Orders no less
than sixty (60) days prior to its requested date of Delivery.

6.2     Commercial Forecasts. (a) In order to assist Nastech in its production
planning, in the period prior to the First Commercial Sale, Pharmacia shall, as
soon as estimated requirements of Units of Products for Commercialization
becomes available but in any event no later than six (6) months



--------------------------------------------------------------------------------

[*] Certain portions of this page have been omitted and filed separately with
the Securities and Exchange Commission. Confidential Treatment with respect to
such omitted portions has been requested.

Page 6



--------------------------------------------------------------------------------



 



prior to the first requested delivery of Products for Commercialization, submit
to Nastech such estimated requirements (the “Prelaunch Forecast”). The Prelaunch
Forecast shall provide monthly estimated requirements of Units of Products for
Commercialization for a period of twelve (12) calendar months commencing with
the calendar month in which the first Delivery of Products for Commercialization
is requested.

         (b)  In order to assist Nastech in its production planning, no later
than fifteen (15) days prior to the commencement of the calendar month in which
the first Delivery of Products for Commercialization is requested, Pharmacia
shall update the Prelaunch Forecast (the “Forecast”). For example, if Pharmacia
submits its Prelaunch Forecast in January for delivery in July, Pharmacia shall
be required to submit its next estimated requirements no later than June 15. The
Forecast shall provide monthly estimated requirements of Units of Products for
Commercialization for a period of eighteen (18) calendar months commencing on
the calendar month immediately following the submission of the Forecast.
Pharmacia shall submit to Nastech the updated Forecast no later than the
fifteenth (15th) of each calendar month thereafter during the Term.

6.3     Commercial Firm Orders. Pharmacia shall purchase (i) all of the
quantities of Product set forth in the first three (3) calendar months of the
Prelaunch Forecast and each succeeding Forecast and (ii) at least fifty percent
(50%) and not more than one hundred fifty percent (150%) of the quantities of
Product set forth in the next three (3) calendar months of the Prelaunch
Forecast and each succeeding Forecast. Nastech shall use Commercially Reasonable
and Diligent Efforts to comply with unplanned changes in Firm Orders. For
Deliveries of Products for Commercialization, Pharmacia shall submit Firm Orders
in quantities of Product equivalent to a Manufacturing lot or multiples thereof.
In the event Pharmacia fails to submit a Firm Order for a calendar month during
the Term, Nastech shall Deliver to Pharmacia the quantities of Product set forth
in the most recent Forecast for such calendar month.

6.4     Timing of Delivery; Inability to Supply. Nastech shall satisfy each Firm
Order on or before the date specified in such Firm Order by Pharmacia; provided,
however, no deliveries of Product shall be made more than five (5) Business Days
in advance of the date specified therefor in a Firm Order without Pharmacia’s
approval. In the event Nastech anticipates that it will not be able to deliver
the quantities of Product set forth in a Firm Order (whether during Development
or Commercialization) on or before the requested Delivery date, Nastech shall
promptly notify Pharmacia. Such notice shall describe in reasonable detail the
reasons for the inability to supply, the proposed remedial measures and the date
such inability is expected to end.

6.5     Form of Firm Order. A Firm Order will be made in the form of a purchase
order generally used by Pharmacia; provided that such purchase order shall at a
minimum specify the requested Delivery date, the quantities of Product ordered
and any required shipping terms; provided further that the terms and conditions
of this Agreement shall be controlling over any terms and conditions included in
any purchase order used in ordering Product, sales acknowledgement, or any
invoice used for billing purposes. Any term or condition of such purchase order
or sales acknowledgement or invoice which is different from or contrary to the
terms and conditions of this Agreement shall be void.

7        Warranties

7.1     Nastech warrants to Pharmacia that all Product Delivered to Pharmacia
will, as of the date of Delivery: (i) meet the Specifications, (ii) shall have
been Manufactured in conformity with all

Page 7



--------------------------------------------------------------------------------



 



applicable cGMP requirements and with the Specifications, and applicable rules
and regulations relating to the environment and health and safety, (iii) shall
have been Manufactured in the Facility, (iv) shall not be adulterated within the
meaning of the Act or any similar law of any other jurisdiction, (v) shall not
be an article which may not, under the provisions of Section 404 and 505 of the
Act, or similar law of any jurisdiction, be introduced into interstate commerce,
and (vi) shall be free from Non-Process Related Impurities.

7.2     Pharmacia warrants to Nastech that all Product Delivered to Pharmacia
shall, beginning with the date of Delivery, (i) be transported, stored and
distributed in conformity with all applicable cGMP requirements and with the
Specifications, including storage conditions and applicable rules and
regulations relating to the environment and health and safety, (ii) shall not be
misbranded within the meaning of the Act or any similar law of any other
jurisdiction, and (iii) shall not be an article which may not, under the
provisions of Section 404 and 505 of the Act, or similar law of any
jurisdiction, be introduced into interstate commerce.

7.3     In the event that any Product does not meet any of the warranties set
forth in Section 7.1, Nastech shall, at Pharmacia’s election, either
(i) promptly replace the non-conforming Product at Nastech’s expense, (ii) if
the Parties agree, make such modification as may be effective to render the
Product in conformity with such warranties, or (iii) shall promptly refund the
payments by Pharmacia for such non-conforming Product. In the event that any
Product does not meet any of the warranties set forth in Section 7.2, Pharmacia
shall be responsible for all costs and expenses in connection with the
replacement of such non-conforming Product.

7.4     If Pharmacia claims that any Product did not at the time of Delivery
meet the warranty specified in Section 7.1(i), Pharmacia shall notify Nastech
within sixty (60) days after receipt of such Delivery. Upon Nastech’s receipt of
such notice, the Parties shall commence an investigation to amicably resolve the
issue. If Pharmacia and Nastech are unable to agree as to whether Product met
the warranty set forth in Section 7.1(i) within thirty (30) days after the
commencement of such investigation, the Parties shall cooperate to have a sample
of the Product in dispute retained by Nastech and a sample of the Product
received by Pharmacia analyzed by an independent testing laboratory of
recognized repute selected by Pharmacia and approved by Nastech. Such
independent laboratory shall conduct its testing in accordance with the methods
set forth in Schedule 4 or such other tests as the Parties agree are
appropriate. The results of such laboratory testing shall be final and binding
on the Parties on the issue of compliance of the Product with such warranty. If
the Product as Delivered by Nastech is determined to meet such warranty, then
Pharmacia shall bear the cost of the independent laboratory testing and make
payment to Nastech of any amounts that remain payable for the Product in
accordance with this Agreement. If the Product as Delivered by Nastech is
determined not to have met such warranty, then Nastech shall bear the cost of
laboratory testing, and Nastech shall comply with Section 7.3. Failure by
Pharmacia to notify Nastech within sixty (60) days after its receipt of Delivery
of Product which does not meet the warranty specified in Section 7.1(i) shall be
a waiver of the rights or remedies available to Pharmacia under this Section 7.4
but shall not affect any other rights or remedies available to Pharmacia under
this Agreement.

7.5     If Pharmacia claims that any Product did not at the time of Delivery
meet the warranties specified in Sections 7.1(ii) through (vi), Pharmacia shall
notify Nastech as soon as practicable after its discovery of such nonconformity.
If Pharmacia and Nastech are unable to agree as to whether or not such Product
met such warranties, the dispute shall be settled in accordance with
Section 12.3 hereof. If the Product is determined not to have met any such
warranties, Nastech shall comply with

Page 8



--------------------------------------------------------------------------------



 



Section 7.3 hereof in addition to any other remedies available to Pharmacia. 7.6
Nastech covenants that the Facility will be approved by the Regulatory
Authorities for the Manufacture of the Product provided that Pharmacia executes
all documents and instruments, and performs all other acts, reasonably requested
by Nastech and required to obtain such approval. Nastech further represents that
it does not, and covenants that it will not, knowingly use in any capacity the
services of any person, or organization that employs any person, that has been
debarred under section 306 of the Act in connection with the Manufacture of the
Product.

7.6     Any Product which is determined not to have met the warranties under
Section 7.1 and which is in Pharmacia’s control shall, at Nastech’s option and
subject to the provisions of Section 7.3, either be returned to Nastech at
Nastech’s expense, or shall be destroyed pursuant to Nastech’s instructions and
with Pharmacia’s approval, which approval shall not be unreasonably withheld, at
Nastech’s expense.

8        [INTENTIONALLY OMITTED]

9        Confidentiality

Page 9



--------------------------------------------------------------------------------



 



9.1     Each Party shall comply with the provisions set forth in Section 11 of
the License Agreement with respect to Confidential Information disclosed by or
on behalf of a Party in the performance of this Agreement.

10        Indemnification

10.1     Each Party (the “Indemnifying Party”) agrees to defend the other Party
and its Affiliates, at the Indemnifying Party’s cost and expense, and will
indemnify and hold such other Party and its Affiliates and their respective
directors, officers, employees and agents (the “Indemnified Parties”) harmless
from and against any losses, costs, damages, fees or expenses (including without
limitation reasonable attorneys’ fees) arising out of any Third Party claim
(i) relating to any breach by the Indemnifying Party of any of its
representations, warranties or obligations pursuant to this Agreement, or (ii)
relating to the gross negligence or willful misconduct of the Indemnifying Party
in the performance of its obligations under this Agreement, except in each case
to the extent such claims are attributable to matters that are indemnified by an
Indemnified Party under this Section 10.1.

10.2     If an Indemnified Party seeks indemnification pursuant to this
Article 10, it shall inform the Indemnifying Party promptly of any claim for
which it intends to seek indemnification and, at the Indemnifying Party’s
request, cooperate fully with the Indemnifying Party in defending such claim.
The Indemnified Party, at its expense, shall have the right to participate in
any related suit or proceeding, subject to the ultimate control of the
Indemnifying Party. The Indemnifying Party shall have full control over the suit
or proceedings, including the right to settle, through counsel of its choice who
is reasonably acceptable to the Indemnified Party; provided, however, the
Indemnifying Party will not, absent the consent of the Indemnified Party (which
consent will not be unreasonably withheld or delayed), consent to the entry of
any judgment or enter into any settlement that (1) provides for any relief other
than the payment of monetary damages for which the Indemnifying Party shall be
solely liable and (2) where the claimant or plaintiff does not release the
Indemnified Party from all liability in respect thereof. In no event shall an
Indemnified Party be liable pursuant to this Article 10 for any claims that are
compromised or settled without its prior written consent.

11        Force Majeure

11.1     Except for the failure to fulfill or perform any payment obligation
hereunder, neither Party shall be held liable or responsible to the other Party
nor be deemed to have defaulted under or breached this Agreement for failure or
delay in fulfilling or performing any term of this Agreement to the extent such
failure or delay is caused by or results from causes beyond the reasonable
control of the affected Party, provided, however, that the Party so affected
shall use commercially reasonable and diligent efforts to avoid or remove or
mitigate such causes of non-performance, and shall continue performance with
reasonable dispatch wherever such causes are removed. Each Party shall provide
the other Parties with prompt written notice of any delay or failure to perform
that occurs by reason of force majeure. The Parties shall mutually seek a
resolution of the delay or the failure to perform in good faith. The length of
time during which a force majeure condition or event continues shall be added to
any period within which performance by the Party affected by such force majeure
is otherwise required to be rendered hereunder.

11.2     If the period of non-performance because of force majeure conditions,
plus the anticipated future period of non-performance because of such
conditions, will exceed an aggregate of three (3)

Page 10



--------------------------------------------------------------------------------



 



months, the Party that is to have received such performance may terminate this
Agreement by prior written notice.

12         Miscellaneous

12.1     Entire Agreement; Amendments. This Agreement and the License Agreement,
and the Exhibits and Schedules referred to each such agreement, constitute the
entire agreement between the Parties with respect to the subject matter hereof,
and supersede all previous understandings, arrangements and agreements with
respect to the subject matter hereof, whether written or oral. The Parties
acknowledge that the Exhibits and Schedules referred to in this Agreement and
the License Agreement are being simultaneously delivered by the Parties on or
before the Execution Date and are incorporated herein by reference. Any
amendment or modification to this Agreement shall be made in writing signed by
both Parties

12.2     Notices. Any consent or notice required or permitted to be given or
made under this Agreement by one of the Parties to the other shall be in
writing, delivered personally or by facsimile (and promptly confirmed by
personal delivery or courier), by a next business day delivery service of a
nationally recognized overnight courier service or by courier, postage prepaid
(where applicable), addressed to such other Party at its address indicated
below, or to such other address or facsimile number as the addressee shall have
last furnished in writing to the addressor in accordance with this Section 12.2
and shall be effective upon receipt by the addressee.

      If to Nastech:   Nastech Pharmaceutical Company, Inc.     45 Adams Avenue
    Hauppauge, New York 11788     Attention: Office of the President    
Facsimile No.: 631-273-0252       If to Pharmacia:   Pharmacia & Upjohn Company
    100 Route 206 North     Peapack, New Jersey 07977     Attention: Vice
President and Associate General Counsel     Facsimile No.: (908) 901-1862      
with a copy to:   Pharmacia & Upjohn Company     100 Route 206 North    
Peapack, New Jersey 07977     Attention: Senior Vice President — Global
Licensing     Facsimile: (908) 901-1813

12.3     Choice of Law; Jurisdiction. This Agreement shall be governed and
interpreted in all respects under the laws of the State of New York, without
regard to principles of conflict of laws, except matters of intellectual
property law, which shall be determined in accordance with the intellectual
property laws relevant to the intellectual property in question. The provisions
of the United Nations Convention on Contracts for the International Sale of
Goods shall not apply to this Agreement or the License Agreement or any subject
matter hereof or thereof. Except as expressly provided below with respect to
interim equitable relief or in Section 7.4 hereof, any action or proceeding
arising out of or relating to this Agreement, or any of the transactions
contemplated

Page 11



--------------------------------------------------------------------------------



 



hereby, shall be brought exclusively in the courts of the State of New York, or
the United States District Court for the Southern District of New York, located
in the Borough of Manhattan, City of New York, and the respective appellate
courts with respect thereto, and the Parties hereby irrevocably consent to the
personal jurisdiction and venue of the foregoing courts with respect to all such
actions and proceedings and waive all defenses inconsistent with the terms of
this Section 12.3. Each Party hereby further irrevocably waives, to the fullest
extent permitted by applicable Law, all rights to trial by jury in any such
action or proceeding, whether based upon contract, statute, tort or otherwise.
The Parties hereby acknowledge that a breach of its obligations may cause
irreparable harm and that damages as a remedy for any such breach may be
inadequate. The Parties hereby agree that, in the event of any such breach, in
addition to all other available remedies under this Agreement (which, except as
and to the extent otherwise expressly herein provided, shall be cumulative and
not exclusive of any rights or other remedies in equity or in law), the
non-breaching Party shall have the right to seek interim equitable relief in an
appropriate forum to enforce such obligations.

12.4     Assignment. This Agreement may not be assigned or otherwise transferred
by any Party without the consent of the other Party, such consent not to be
unreasonably withheld, conditioned or delayed; provided, however, that in the
event either Party assigns or otherwise transfers the License Agreement in
compliance with Section 17.6 thereof such Party shall have the right to assign
or otherwise transfer this Agreement to the assignee or transferee of the
License Agreement without the consent of the other Party. Notwithstanding the
foregoing sentence, either Party may assign or otherwise transfer this Agreement
to any Affiliate, provided this Agreement shall be retransferred to the relevant
Party if such entity ceases to be an Affiliate of such Party, and provided
further that the assigning Party shall guarantee the performance of such
Affiliate. Any purported assignment or other transfer not in compliance with
this Section 12.4 shall be null and void.

12.5     No Strict Construction. This Agreement has been prepared jointly and
shall not be strictly construed against either Party.

12.6     Headings. The captions or headings of the sections or other
subdivisions hereof are inserted only as a matter of convenience or for
reference and shall have no effect on the meaning of the provisions hereof.

12.7     Severability. If any provision hereof should be held invalid, illegal
or unenforceable in any respect in any jurisdiction, the invalid, illegal or
unenforceable of one or several provisions of this Agreement shall not affect
the validity of this Agreement as a whole. The Parties shall make a good faith
effort to replace the invalid or unenforceable provision with a valid one which
in its economic effect is most consistent with the invalid or unenforceable one.
If the invalid, illegal or unenforceable provisions are of such essential
importance to this Agreement that it is to be reasonably assumed that the
Parties would not have entered into this Agreement without the invalid, illegal
or unenforceable provisions, the Parties shall negotiate in good faith an
orderly termination of this Agreement.

12.8     No Consequential Damages. UNLESS RESULTING FROM A PARTY’S WILLFUL
MISCONDUCT, NEITHER PARTY HERETO WILL BE LIABLE FOR SPECIAL, INCIDENTAL,
INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES ARISING OUT OF THIS
AGREEMENT OR THE EXERCISE OF ITS RIGHTS OR PERFORMANCE OF ITS OBLIGATIONS
HEREUNDER, INCLUDING WITHOUT LIMITATION LOST PROFITS,

Page 12



--------------------------------------------------------------------------------



 



ANTICIPATED PROFITS, LOST GOODWILL, LOST REVENUE, LOST PRODUCTION, LOST
CONTRACTS, AND LOST OPPORTUNITY ARISING FROM OR RELATING TO ANY BREACH OF THIS
AGREEMENT, REGARDLESS OF THE CAUSE(S) OF ACTION OR THEORY(IES) OF LIABILITY
ALLEGED OR ANY NOTICE OF SUCH DAMAGES. NOTHING IN THIS SECTION 12.8 IS INTENDED
TO LIMIT OR RESTRICT ANY PAYMENT OBLIGATION OR THE INDEMNIFICATION RIGHTS OR
OBLIGATIONS OF EITHER PARTY.

12.9     General Provisions.

(a)       Any amendment or waiver of this Agreement shall not be binding on the
Parties unless set out in a writing expressly undertaking to amend or waive this
Agreement and signed by of each of the Parties.

(b)       No person or entity other than Nastech, Pharmacia or their respective
Affiliates, Sublicensees and permitted assignees hereunder shall be deemed an
intended beneficiary hereunder or have any right to enforce any obligation of
this Agreement.

(c)       A waiver (whether express or implied) by one of the Parties of any of
the provisions of this Agreement or of any breach of or default by the other
Party in performing any of those provisions shall not constitute a continuing
waiver and that waiver shall not prevent the waiving Party from subsequently
enforcing any of the provisions of this Agreement not waived or from acting on
any subsequent breach of or default by the other Party under any of the
provisions of this Agreement.

(d)       Each Party undertakes, at the request and cost of the other, to
execute all documents and to do all other acts, which may be reasonably
necessary to give full effect to this Agreement.

(e)       Each Party shall pay its costs and expenses incurred by it in
connection with the entering into and completion of this Agreement.

(f)       It is expressly agreed that for tax, legal or other purposes (i) this
Agreement or any portion of this Agreement shall not be considered to be a
partnership agreement, and (ii) the relationship between the two Parties shall
not constitute an employment, partnership, joint venture or agency. Neither
Nastech nor Pharmacia shall have the authority to make any statements,
representations or commitments of any kind, or to take any action, which shall
be binding on the other, without the prior consent of the other Party to do so.

(g)       This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument

12.10     Whole Agreement. Each Party acknowledges that in entering into this
Agreement it has not relied on any representation, warranty, collateral contract
or other assurance (except those expressly set out in this Agreement or the
License Agreement together with their respective Exhibits and Schedules) made by
or on behalf of any other Party before the signature of this Agreement. Each
Party waives all rights and remedies which, but for this Section, might
otherwise be available to it in respect of any such representation, warranty,
collateral contract or other assurance.

Page 13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties, by their duly authorized representatives,
have executed this Agreement as of the date first set forth above.

          PHARMACIA & UPJOHN COMPANY           By:

--------------------------------------------------------------------------------

    Christopher Coughlin     Executive Vice President and Chief Financial
Officer           NASTECH PHARMACEUTICAL COMPANY, INC           By

--------------------------------------------------------------------------------

  Name:

--------------------------------------------------------------------------------

  Title:

--------------------------------------------------------------------------------

Page 14



--------------------------------------------------------------------------------



 



SCHEDULE 1
Fully Allocated Manufacturing Cost

[*]



--------------------------------------------------------------------------------

[*] Information contained on approximately two and one-quarter pages (beginning
on this page) has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment with respect to such information has
been requested.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
PRODUCT

[*]

--------------------------------------------------------------------------------

[*] Information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential Treatment with respect to such
omitted information has been requested.

Page 16



--------------------------------------------------------------------------------



 



SCHEDULE 3
Quality Agreement

Page 17



--------------------------------------------------------------------------------



 



SCHEDULE 4
SPECIFICATIONS

[*]



--------------------------------------------------------------------------------

[*] Information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential Treatment with respect to such
omitted information has been requested.

Page 18



--------------------------------------------------------------------------------



 



SCHEDULE 4.1

The Price

[*]



--------------------------------------------------------------------------------

[*] Information contained on approximately one and one-half pages (beginning on
this page) has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment with respect to such information has
been requested.

Page 19